DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-5, 8-9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as “MacLeod”, in view of Mockett, Gregory et al (PGPUB Document No. 20070266170), hereafter, referred to as “Mockett”.

Regarding claim 1(Original), MacLeod teaches A method comprising: identifying, by a destination system, a data element, of a data structure, that includes an error (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 19-23 discloses tracing & correcting error from destination); 
identifying, by the destination system, a value of a data lineage record that corresponds to an attribute associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.” ; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well”); 
the particular data being identified by the source system based on the value of the data lineage record  (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”).
MacLeod teaches tracing of lineage record but he does not explicitly teach providing, by the destination system and to a source system, a request to fix the error, the request including information identifying the value of the data lineage record; 
and receiving, by the destination system and from the source system, particular data to fix the error based on providing the request, 
However, in the same field of endeavor of data correction Mockett teaches providing, by the destination system and to a source system, a request to fix the error, the request including information identifying the value of the data lineage record (Mockett, para 0112 discloses requesting correction data for missing or corrupt data to the source “If replacement sub-stream data is missing, corrupted, or otherwise unusable, the interactive layer module 308 may request replacement sub-stream data from the source computer system 102 or an error correction computer.” ; para 0106 discloses sequence identifier being used to merging “The apparatus 300 includes a combining module 306 that combines the sub-streams to form the rich media based on the synchronizing information contained in the sub-streams. The rich media includes at least video data or audio data. The combining module 306 typically locates digital packets in the sub-streams that include the same sequence identifier and then combines the packets. Combining the packets may include aligning packets with the same sequence identifier in a data structure, merging two or more digital packets, and the like.”); 
and receiving, by the destination system and from the source system, particular data to fix the error based on providing the request (Mockett, para 0113 discloses receiving correction data in response to request to source “Once the replacement sub-stream data is received, the interactive layer module 308 combines the replacement sub-stream data with the proper sub-streams” ), 


Regarding claim 2 (Original) MacLeod and Mockett teach all the limitations of claim 1 and MacLeod further teaches receiving data from the source system, the data including the data lineage record; and storing the data, in the data structure, before identifying the data element that includes an error (MacLeod, col 6 line 54-59 discloses that lineage data to is getting added in first and then from first system (Database application 1) to second system (Database Application 5)  “According to an aspect of the present invention, data moving through several systems toward a destination database can be traced. For example, in the exemplary system of FIG. 4, data from database 72 c moves through database 72 a and then on to database 70. Along the way, the data may also undergo transformation. As described more fully below, data lineage information may be attached to data as it moves through systems thereby allowing the history and origin of data to be traced.”).

Regarding claim 4 (Original) MacLeod and Mockett teach all the limitations of claim 1 and MacLeod further teaches where the data lineage record is used to provide a consistent visualization of the data for display (MacLeod, col 9 line 41-50 250 that is displaying lineage information for a selected exemplary Lineage_Short 233 value, i.e., “−435492295.””).

Regarding claim 5 (Original) MacLeod and Mockett teach all the limitations of claim 1 and MacLeod further teaches further comprising: providing, to the source system, information identifying a manner in which the data lineage record was included in the data structure by the destination system (MacLeod, in consistent with para 0020 of instant application interpreting  “information identifying a manner” as to mean what column/attribute is being represented by corresponding lineage data; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well” in that case lineage each column/attribute can have different lineage identifier representing different columns ).

Regarding claim 8 (Original), MacLeod teaches A destination system, comprising: one or more memories; and-3-PATENTAttorney Docket No. 0104-0050C1 one or more processors communicatively coupled to the one or more memories, configured to (MacLeod, Fig. 1 discloses computing hardware): 
identify a data element, of a data structure, that includes an error (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 19-23 discloses tracing & correcting error from destination); identify a value of a data lineage record that corresponds to an attribute associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.” ; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well”); 
the particular data being identified by the source system based on the value of the data lineage record (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”).
MacLeod  teaches tracing of lineage record but he does not explicitly teach provide, to a source system, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, particular data based on providing the request, 
However, in the same field of endeavor of data correction Mockett teaches provide, to a source system, a request, the request including information identifying the value of the data lineage record (Mockett, para 0112 discloses requesting correction data for missing or corrupt data to the source “If replacement sub-stream data is missing, corrupted, or otherwise unusable, the interactive layer module 308 may request replacement sub-stream data from the source computer system 102 or an error correction computer.” ; para 0106 discloses sequence identifier being used to merging “The apparatus 300 includes a combining module 306 that combines the sub-streams to form the rich media based on the synchronizing information contained in the sub-streams. The rich media includes at least video data or audio data. The combining module 306 typically locates digital packets in the sub-streams that include the same sequence identifier and then combines the packets. Combining the packets may include aligning packets with the same sequence identifier in a data structure, merging two or more digital packets, and the like.”); 
and receive, from the source system, particular data based on providing the request (Mockett, para 0113 discloses receiving correction data in response to request to source “Once the replacement sub-stream data is received, the interactive layer module 308 combines the replacement sub-stream data with the proper sub-streams” ), 
 Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod into data correction by lineage of Mockett to produce an expected result of providing correct data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to maintain integrity of data upon data migration.

Regarding claim 9 (Original), dependent on rejected claim 2 and further analysis are similar to claim rejection 2 and are applicable to claim 9.

Regarding claim 11 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 4 and are applicable to claim 11.

Regarding claim 12 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 5 and are applicable to claim 12.

Regarding claim 15 (Original), MacLeod teaches A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a destination system, cause the one or more processors to (MacLeod, Fig. 1 discloses computing hardware): 
identify a data element, of a data structure, that includes an error (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 19-23 discloses tracing & correcting error from destination); identify a value of a data lineage record that corresponds to an attribute associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.” ; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well”); 
the particular data being identified by the source system based on the value of the data lineage record (MacLeod, col 7 line 34-41 discloses tracing/identifying data “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”).
MacLeod  teaches tracing of lineage record but he does not explicitly teach provide, to a source system, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, particular data based on providing the request, 
However, in the same field of endeavor of data correction Mockett teaches provide, to a source system, a request, the request including information identifying the value of the data lineage record (Mockett, para 0112 discloses requesting correction data for missing or corrupt data to the source “If replacement sub-stream data is missing, corrupted, or otherwise unusable, the interactive layer module 308 may request replacement sub-stream data from the source computer system 102 or an error correction computer.” ; para 0106 discloses sequence identifier being used to merging “The apparatus 300 includes a combining module 306 that combines the sub-streams to form the rich media based on the synchronizing information contained in the sub-streams. The rich media includes at least video data or audio data. The combining module 306 typically locates digital packets in the sub-streams that include the same sequence identifier and then combines the packets. Combining the packets may include aligning packets with the same sequence identifier in a data structure, merging two or more digital packets, and the like.”); 
and receive, from the source system, particular data based on providing the request (Mockett, para 0113 discloses receiving correction data in response to request to source “Once the replacement sub-stream data is received, the interactive layer module 308 combines the replacement sub-stream data with the proper sub-streams” ), 
 Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod into data correction by lineage of Mockett to produce an expected result of providing correct data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to maintain integrity of data upon data migration.

Regarding claim 16 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 2 and are applicable to claim 16.

Regarding claim 17 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 4 and are applicable to claim 17.

Regarding claim 18 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 18.

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as “MacLeod”, in view of Mockett, Gregory et al (PGPUB Document No. 20070266170), hereafter, referred to as “Mockett”, in further view of Prahlad, Anand et al (PGPUB Document No. 20170185622), hereafter, referred to as “Prahlad”.

Regarding claim 3 (Original) MacLeod and Mockett teach all the limitations of claim 2 but they don’t explicitly teach where the data is stored in a first format by the source system, where the data is stored in a second format by the destination system, and where the second format is different from the first format. 
However in the same field of endeavor of data migration Prahlad teaches where the data is stored in a first format by the source system, where the data is stored in a second format by the destination system, and where the second format is different from the first format (Prahlad, para 0027 discloses destination system/backup having different format than primary format “a backup copy may be stored in a backup format that facilitates compression and/or efficient long-term storage. Backup copies generally have relatively long retention periods and may be stored on media with slower retrieval times than other types of secondary copies and media. In some cases, backup copies may be stored at on offsite location”). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod and Mockett into storage of data into different format in source and destination of Prahlad to produce an expected result of converting data format from source to destination. The modification would be obvious because one of ordinary skill in the art would be motivated to change the format of data to maximize storage utilization.

Regarding claim 10 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 3 and are applicable to claim 10.

Claim 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as “MacLeod”, in view of Mockett, Gregory et al (PGPUB Document No. 20070266170), hereafter, referred to as “Mockett”, in further view of Purushothaman, Venugopal et al (US Patent No. 10430437), hereafter, referred to as “Purushothaman”.

Regarding claim 6 (Original) MacLeod and Mockett teach all the limitations of claim 5 but they don’t explicitly teach where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the data structure includes any attributes that are different from the attributes in the data lineage record. 
However in the same field of endeavor of data migration Purushothaman teaches where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the data structure includes any attributes that are different from the attributes in the data lineage record (Purushothaman, Claim 1 discloses identifying difference in number of columns /attribute between target and source table further discloses existence of columns that not in source. As per MacLeod’s teaching each column can have lineage identifier at source therefore additional columns in target that are non-existent in source would be different   “comparing a first configuration of the source system with a second configuration of the destination system and determining that the first configuration does not match the second configuration by performing at least one of: determining that a first number of columns associated with the source system does not match a second number of columns associated with the destination system; ”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod and Mockett into comparison of source and destination column numbers of Purushothaman to produce an expected result of identification of errors during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if any column/attribute or field incorrectly gets added to destination during migration.

Regarding claim 7 (Original) MacLeod and Mockett teach all the limitations of claim 5 but they don’t explicitly teach where the information identifies whether all or a portion of the data lineage record was included in the data structure. 
However in the same field of endeavor of data migration Purushothaman teaches where the information identifies whether all or a portion of the data lineage record was included in the data structure (Purushothaman, as per the instant application each portion of a lineage record represents a column/attribute , Claim 1 of Purushothaman discloses identifying difference in number of columns /attribute between target and source table which suggests identification of  whether all source column are being copied to target table ).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod and Mockett into comparison of source and destination column numbers of Purushothaman to produce an expected result of identification of errors during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if any column/attribute or field incorrectly gets added to destination during migration.

Regarding claim 13 (Original), dependent on rejected claim 12 and further analysis are similar to claim rejection 6 and are applicable to claim 13.

Regarding claim 14(Original), dependent on rejected claim 12 and further analysis are similar to claim rejection 7 and are applicable to claim 14.

Regarding claim 19 (Original), dependent on rejected claim 18 and further analysis are similar to claim rejection 6 and are applicable to claim 19.

Regarding claim 20 (Original), dependent on rejected claim 18 and further analysis are similar to claim rejection 7 and are applicable to claim 20.




Response to Arguments 

I.	35 U.S.C §103
The applicant on page 8 para 4 of “REMARKS” stated that “MACLEOD and MOCKETT do not disclose or suggest “providing, by the destination system and to a source system, a request to fix the error, the request including information identifying the value of the data lineage record,” as recited in claim 1”.
Above mentioned arguments have been fully considered but not found persuasive as MacLeod in col 7 line 34-41 discloses tracing/identifying data teaches tracing of lineage data from destination to sources; and on the other hand Mockett in para 0112 discloses requesting correction data for missing or corrupt data to the source using sequence identifier (para 0106).   Therefore modifying MacLeod with teaching of Mockett would be obvious because one of ordinary skill in the art would be motivated to maintain integrity of data upon data migration.
The applicant further of page 9 para 2 argued that “does not disclose or suggest “providing, by the destination system and to a source system, a request to fix the error lof a data element!, the request including information identifying the value of the data lineage record.” as recited in claim 1 (emphasis added). First, missing, corrupted, or otherwise unusable sub-stream data that is for forming “rich media” in MOCKETT does not disclose “the error” of a data element, as recited in claim 1. Second, merely requesting “replacement sub-stream data” does not disclose or suggest providing a request that specifically includes “information identifying the value of the data lineage record.” as recited in claim 1 (emphasis added). In fact, the cited sections of MOCKETT do not even disclose a “data lineage record.””.
In response to the first reason, the examiner likes to mention that missing data element is sufficient enough for being an error condition. Secondly, Mockett in para 0112 discloses requesting correction data for missing or corrupt data to the source using sequence identifier (para 0106). Where any identifier that identifies a data element uniquely can be considered as data lineage record.


Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164